Case: 20-40664     Document: 00515983147         Page: 1     Date Filed: 08/18/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                   August 18, 2021
                                  No. 20-40664
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Raul Pineda,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 1:10-CR-70-5


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          In 2011 Raul Pineda, federal prisoner 64133-179, was convicted of one
   count of conspiring to possess with intent to distribute 500 grams or more of
   a substance containing methamphetamine, 50 grams or more of actual
   methamphetamine, and five kilograms or more of a substance containing a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40664      Document: 00515983147          Page: 2   Date Filed: 08/18/2021




                                    No. 20-40664


   detectable amount of cocaine. He was sentenced to serve a within-guidelines
   term of 360 months in prison and a five-year term of supervised release.
   Now, he appeals the district court’s denial of his 18 U.S.C. § 3582(c)(2)
   motion for a sentence reduction, which was based on Amendment 782 to the
   Sentencing Guidelines.
          When considering a § 3582(c)(2) motion, the district court first asks
   whether the defendant is eligible for a reduction and the extent of the
   reduction authorized under U.S.S.G. § 1B1.10. Dillon v. United States, 560
   U.S. 817, 826-27 (2010). If the defendant is eligible for a reduction, then the
   court then asks whether, as a matter of discretion, one is warranted. Id. at
   827. The district court did not err when it determined that Pineda was
   ineligible for a reduction. Consequently, the judgment is AFFIRMED.




                                         2